 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
December 28, 2005 (the “Effective Date”), by and between GREY WOLF, INC., a
Texas corporation (the “Company”), and Robert J. Proffit (the “Executive”).
     The parties agree as follows:
     1. Employment, Duties and Acceptance.
          1.1 Employment by the Company and Duties. The Company hereby agrees to
employ the Executive for a term commencing on the Effective Date and expiring at
the end of the day on December 31, 2007 (such date, or later date to which this
Agreement is extended in accordance with the terms hereof, the “Termination
Date”), unless earlier terminated as provided in Section 4 or unless extended as
provided herein (the “Term”). The Term shall be automatically extended
commencing on the Termination Date and on each Termination Date thereafter (each
such date being a “Renewal Date”), so as to terminate one (1) year from such
Renewal Date, unless and until at least ninety (90) days prior to a Renewal Date
either party hereto gives written notice to the other that the Term should not
be further extended after the next Renewal Date, in which event the Termination
Date shall be the Renewal Date next following such notice. During the Term, the
Executive shall serve in the capacity of Vice President – Human Resources of the
Company, and shall also serve in those offices and directorships of subsidiary
corporations or entities of the Company to which he may from time to time be
appointed or elected. During the Term, the Executive shall devote all reasonable
efforts and all of his business time and services to the Company, subject to the
direction of the Board of Directors of the Company (the “Board”). The Executive
shall not engage in any other business activities except for passive investments
as more particularly described in subsection 3.1.1 below.
          1.2 Acceptance of Employment by the Executive. The Executive hereby
accepts such employment and shall render the services and perform the duties
described above.
     2. Compensation and Other Benefits.
          2.1 Annual Salary. The Company shall pay to the Executive an annual
salary at a rate of not less than One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) per year (the “Annual Salary”), subject to increase at the sole
discretion of the Board. The Annual Salary shall be payable in accordance with
the payroll policies of the Company as from time to time in effect, but in no
event less frequently than once each month, less such deductions as shall be
required to be withheld by applicable law and regulations.
          2.2 Bonuses. The Executive shall receive, at the sole discretion of
the Board, an incentive bonus with respect to the fiscal years ending during the
term hereof (the “Incentive Bonus”).
          2.3 Vacation Policy. The Executive shall be entitled to three
(3) weeks of paid vacation during each year of the Term until Executive has been
employed by the Company

1



--------------------------------------------------------------------------------



 



for ten (10) years when the Executive shall be entitled to four (4) weeks of
paid vacation during each year of the Term until Executive has been employed by
the Company for twenty (20) years when the Executive shall be entitled to five
(5) weeks paid vacation during each year of the Term.
          2.4 Participation in Employee Benefit Plans. The Company agrees to
permit the Executive during the Term to participate in any group life,
hospitalization or disability insurance plan, health program, pension plan,
similar benefit plan or other so called “fringe benefits” of the Company
(collectively, “Benefits”) which may be available to other executives of the
Company on terms no less favorable to the Executive than the terms offered to
such other executives. The Executive shall cooperate with the Company in
applying for such coverage, including submitting to a physical exam and
providing all relevant health and personal data.
          2.5 General Business Expenses. The Company shall pay or reimburse the
Executive for all expenses reasonably and necessarily incurred by the Executive
during the Term in the performance of the Executive’s services under this
Agreement. Such payment shall be made upon presentation of such documentation as
the Company customarily requires of its senior executive employees prior to
making such payments or reimbursements.
          2.6 Company Car and Cellular Telephone. The Company shall provide an
automobile, of the Executive’s choice, to be used by the Executive during the
Term hereof or until his employment hereunder is terminated. The purchase price
of the automobile shall not exceed $45,000 (the “Auto Allowance”); provided,
however, the Auto Allowance shall be increased effective January 1, 2007 and on
January 1 of each year thereafter during the Term by a percentage equal to the
percentage increase in the Consumer Price Index (Urban-Houston Metropolitan
Area) for the previous calendar year. If requested by the Executive, the Company
will replace the automobile with a new automobile no less frequently than every
three (3) years during the Term hereof. The Company shall, at its expense, pay
any and all expenses associated with the operation of such company car,
including, but not limited to, collision and liability insurance, maintenance
and repair costs, replacement parts, tires, fuel and oil. The Executive may use
the automobile for personal purposes and the value of any such personal use
shall be deemed to be additional compensation. The Company shall also furnish
the Executive with a cellular telephone of his choice and the Company shall pay
all charges in connection with the use thereof, other than charges for calls not
related to the Executive’s duties hereunder.
          2.7 Certain Additional Payments by the Company.
               2.7.1 Excise Tax; Gross-Up Payment. Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 2.7) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”) or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Executive of all

2



--------------------------------------------------------------------------------



 



taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
               2.7.2 Accounting Firm Determinations. Subject to the provisions
of Section 2.7.3, all determinations required to be made under this Section 2.7,
including whether and when Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by KPMG, LLP (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 2.7, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall furnish the Executive with a written opinion that
failure to report the Excise Tax on the Executive’s applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 2.7.3 and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
               2.7.3 Notification of Claims. The Executive shall notify the
Company in writing of any claims by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than thirty
(30) days after the Executive actually receives notice in writing of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the thirty (30) day period following the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim;

3



--------------------------------------------------------------------------------



 



          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 2.7.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
               2.7.4 Refund. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 2.7.3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 2.7.3)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 2.7.3, a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

4



--------------------------------------------------------------------------------



 



     3. Non-Competition, Confidentiality and Company Property.
          3.1 Covenants Against Competition. The Executive acknowledges that
(i) the Company is currently engaged in the business of owning, managing and
operating onshore drilling and workover rigs for its own account or for others
which are contracted or hired for the purpose of drilling and/or workover of oil
or natural gas wells (the “Company Business”); (ii) his work for the Company
will give him access to trade secrets of and confidential information concerning
the Company; and (iii) the agreements and covenants contained in this Agreement
are essential to protect the business and goodwill of the Company. Accordingly,
the Executive covenants and agrees as follows:
               3.1.1 Non-Compete. The Executive agrees that he shall not during
the Restricted Period (as hereinafter defined) within a two hundred (200) mile
radius of any office maintained by the Company within one year prior to the end
of the Term, including, without limitation, the office address specified from
time to time pursuant to Section 7.2 hereof and any field offices, directly or
indirectly (except in the Executive’s capacity as an officer of the Company)
(i) engage or participate in the Company Business; or (ii) enter the employ of,
or render any other services to, any person engaged in the Company Business
except as permitted hereunder. In addition, the Executive agrees that he shall
not during the Restrictive Period (as hereinafter defined) become interested in
any such person in any capacity, including, without limitation, as an
individual, partner, shareholder, lender, officer, director, principal, agent or
trustee except as permitted hereunder; provided, however, that the Executive may
own, directly or indirectly, solely as an investment, securities of any person
traded on any national securities exchange or listed on the National Association
of Securities Dealers Automated Quotation System if the Executive is not a
controlling person of, or a member of a group which controls, such person and
the Executive does not, directly or indirectly, own five percent (5%) or more of
any class of equity securities, or securities convertible into or exercisable or
exchangeable for five percent (5%) or more of any class of equity securities, of
such person. As used herein, the “Restricted Period” shall mean a period
commencing on the date hereof and terminating upon the first to occur of (a) the
date on which the Company terminates or is deemed to terminate the Executive’s
employment without Cause (as hereinafter defined), (b) the date the Executive
terminates or is deemed to terminate his employment pursuant to Section 4.6
hereof, or (c) the date of termination of this Agreement; provided, however,
that if the Company shall have terminated the Executive’s employment for Cause
and such Cause in fact exists or if the Executive shall have terminated his
employment with the Company in breach of the terms of this Agreement, the
Restricted Period shall end one (1) year following the termination of the
Executive’s employment hereunder.
               3.1.2 Confidential Information. The Executive acknowledges that
the Company has a legitimate and continuing proprietary interest in the
protection of its confidential information and that it has invested substantial
sums and will continue to invest substantial sums to develop, maintain and
protect confidential information. The Company agrees to provide the Executive
access to confidential information in conjunction with the Executive’s duties,
including, without limitation, information of a technical and business nature
regarding the Company’s past, current or anticipated business that may encompass
financial information, financial figures, trade secrets, customer lists, details
of client or consultant contracts, pricing policies, operational methods,
marketing plans or strategies, product development techniques or

5



--------------------------------------------------------------------------------



 



plans, business acquisition plans, Company employee information, organizational
charts, new personnel acquisition plans, technical processes, designs and design
projects, inventions and research projects, ideas, discoveries, inventions,
improvements, trade secrets, design specifications, writings and other works of
authorship. In exchange, as an independent covenant, the Executive agrees not to
make any unauthorized use, publication, or disclosure, during or subsequent to
his employment by the Company, of any information of a confidential or trade
secret nature, generated or acquired by him during the course of his employment,
except to the extent that the disclosure of such confidential information is
necessary to fulfill his responsibilities as an employee of the Company. The
Executive understands that confidential information and trade secrets include
information not generally known by or available to the public about or belonging
to the Company, its divisions, subsidiaries, and related affiliates, or
belonging to other companies to whom the Company, its divisions, subsidiaries,
and related affiliates, may have an obligation to maintain information in
confidence, and that authorization for public disclosure may only be obtained
through the Company’s written consent.
               3.1.3 Property of the Company. All memoranda, notes, lists,
records, engineering drawings, technical specifications and related documents
and other documents or papers (and all copies thereof) relating to the Company,
including such items stored in computer memories, microfiche or by any other
means, made or compiled by or on behalf of the Executive after the date hereof,
or made available to the Executive after the date hereof relating to the
Company, its affiliates or any entity which may hereafter become an affiliate
thereof, shall be the property of the Company, and shall be delivered to the
Company promptly upon the termination of the Executive’s employment with the
Company or at any other time upon request; provided, however, that the
Executive’s address books, diaries, chronological correspondence files and
rolodex files shall be deemed to be property of the Executive.
               3.1.4 Original Material. The Executive agrees that any
inventions, discoveries, improvements, ideas, concepts or original works of
authorship relating directly to the Company Business, including without
limitation information of a technical or business nature such as ideas,
discoveries, designs, inventions, improvements, trade secrets, know-how,
manufacturing processes, product formulae, design specifications, writings and
other works of authorship, computer programs, financial figures, marketing
plans, customer lists and data, business plans or methods and the like, which
relate in any manner to the actual or anticipated business or the actual or
anticipated areas of research and development of the Company and its divisions,
subsidiaries, affiliates, or related entities, whether or not protectable by
patent or copyright, that have been originated, developed or reduced to practice
by the Executive alone or jointly with others during the Executive’s employment
with the Company shall be the property of and belong exclusively to the Company.
The Executive shall promptly and fully disclose to the Company the origination
or development by the Executive of any such material and shall provide the
Company with any information that it may reasonably request about such material.
Either during or subsequent to the Executive’s employment, upon the request and
at the expense of the Company or its nominee, and for no remuneration in
addition to that due the Executive pursuant to his employment by the Company,
but at no expense to him, the Executive agrees to execute, acknowledge, and
deliver to the Company or its attorneys any and all instruments which, in the
judgment of the Company or its attorneys, may be necessary or desirable to
secure or maintain for the benefit of the Company adequate patent, copyright,
and other property rights in the

6



--------------------------------------------------------------------------------



 



United States and foreign countries with respect to any such inventions,
improvements, ideas, concepts, or original works of authorship embraced within
this Agreement.
               3.1.5 Employees of the Company and its Affiliates. The Executive
agrees to refrain during the Restricted Period from inducing or attempting to
influence any employee of the Company, its divisions, subsidiaries and/or
affiliated entities to terminate his employment.
               3.1.6 Customers. The Executive also agrees to refrain during the
Restricted Period from diverting, taking, soliciting and/or accepting on his own
behalf or on the behalf of another person, firm, or company, the business of any
past or present customer of the Company, its divisions, subsidiaries and/or
other affiliated entities, or any identified prospective or potential customer
of the Company, its divisions, subsidiaries and/or affiliated entities, whose
identity became known to the Executive through his employment by the Company.
          3.2 Rights and Remedies Upon Breach. If the Executive breaches, any of
the provisions contained in Section 3.1 of this Agreement (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:
               3.2.1 Specific Performance. The right and remedy to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.
               3.2.2 Accounting. The right and remedy to require the Executive
to account for and pay over to the Company all compensation, profits, monies,
accruals, increments or other benefits derived or received by the Executive as
the result of any action constituting a breach of the Restrictive Covenants.
          3.3 Severability of Covenants. The Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in duration and
geographical scope and in all other respects. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect without regard to the invalid portions.
          3.4 Court Review. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of, or scope of activities restrained by, such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable.
          3.5 Enforceability in Jurisdictions. The Company and the Executive
intend to and hereby confer jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographical scope of such
Restrictive Covenants. If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the Company that such determination

7



--------------------------------------------------------------------------------



 



not bar or in any way affect the right of the Company to the relief provided
above in the courts of any other jurisdiction within the geographical scope of
such Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable into diverse and
independent covenants.
     4. Termination.
          4.1 Termination Upon Death. If the Executive dies during the Term,
this Agreement shall terminate; provided, however, that in any such event, the
Company shall pay to the Executive’s estate (i) any portion of the Annual Salary
and any Incentive Bonus that shall have been earned by the Executive prior to
the termination but not yet paid; (ii) any Benefits that have vested in the
Executive at the time of such termination as a result of his participation in
any of the Company’s benefit plans; and (iii) any expenses with respect to which
the Executive is entitled to reimbursement pursuant to this Agreement. In
addition, the Executive’s right to indemnification, payment or reimbursement
pursuant to Section 6 of this Agreement shall not be affected by such
termination and shall continue in full force and effect, both with respect to
proceedings that are threatened, pending or completed at the date of such
termination and with respect to proceedings that are threatened, pending or
completed after that date.
          4.2 Termination With Cause. The Company has the right, at any time
during the Term, subject to all of the provisions hereof, exercisable by serving
notice, effective on or after the date of service of such notice as specified
therein, to terminate the Executive’s employment under this Agreement and
discharge the Executive with Cause. If such right is exercised, the Company’s
obligation to the Executive shall be limited solely to the payment of unpaid
Annual Salary accrued, together with earned but unpaid Incentive Bonus, if any,
and Benefits vested up to the effective date specified in the Company’s notice
of termination. As used in this Agreement, the term “Cause” shall mean and
include (i) chronic alcoholism or controlled substance abuse as determined by a
doctor mutually acceptable to the Company and the Executive; (ii) an act of
proven fraud or dishonesty on the part of the Executive with respect to the
Company or its subsidiaries; (iii) knowing and material failure by the Executive
to comply with material applicable laws and regulations relating to the business
of the Company or its subsidiaries; (iv) the Executive’s material and continuing
failure to perform (as opposed to unsatisfactory performance) his duties
hereunder or a material breach by the Executive of this Agreement except, in
each case, where such failure or breach is caused by the illness or other
similar incapacity or disability of the Executive; or (v) conviction of a crime
involving moral turpitude or a felony. Prior to the effectiveness of termination
for Cause under subclause (i), (ii), (iii) or (iv) above, the Executive shall be
given thirty (30) days prior notice from the Board specifically identifying the
reasons which are alleged to constitute Cause for any termination hereunder and
an opportunity to be heard by the Board in the event the Executive disputes such
allegations.
          4.3 Termination Without Cause. The Company has the right, at any time
during the Term, subject to all of the provisions hereof, exercisable by serving
notice, effective on or after the date of service of such notice as specified
therein, to terminate the Executive’s employment under this Agreement and
discharge the Executive without Cause. If the Executive is terminated during the
Term without Cause (including any termination which is deemed to be a

8



--------------------------------------------------------------------------------



 



constructive termination without Cause under Section 4.6 hereof), the Company’s
obligation to the Executive shall be limited solely to the following:
               4.3.1 Severance Payments. The Company shall pay the Executive, in
lump sum within thirty (30) days after the date of termination:
          (i) the amounts otherwise payable to Executive upon his death under
Section 4.1 hereof; and
          (ii) an amount equal to: 1) in the event such termination occurs
within one (1) year after a Change of Control, an amount equal to three
(3) times (3x) the sum of: (a) the Annual Salary of Executive in effect on the
date of termination (or, if the Company has reduced the Executive’s Annual
Salary in breach of this Agreement, the Executive’s Annual Salary immediately
before such reduction) plus (b) a bonus equal to fifty percent (50%) of such
Annual Salary; or 2) in the event such termination occurs at any time other than
within one (1) year after a Change of Control, an amount equal to the sum of:
(a) the Annual Salary of the Executive in effect on the date of termination (or,
if the Company has reduced the Executive’s Annual Salary in breach of this
Agreement, the Executive’s Annual Salary immediately before such reduction) plus
(b) a bonus equal to fifty percent (50%) of such Annual Salary.
               4.3.2 Extension of Medical Benefits. The Executive shall be
entitled to an extension of medical benefits as provided in clauses (i) or
(ii) below, as applicable:
          (i) if the Executive has attained age 55 and has completed at least
five years of continuous service with the Company at the date of his
termination, the Company will provide the Executive and, if the Executive is
married, the Executive’s spouse and minor dependents with medical and dental
coverage at a level that in all respects is not less than the medical and dental
coverage available to the Executive under the Company’s group health plan as of
the Effective Date for the period commencing on the date such coverage otherwise
would cease due to his termination and ending on the earlier of (a) the
Executive’s attainment of age 65 or (b) the date the Executive first becomes
covered after the date of his termination under another group health plan;
provided, however that the Executive is not obligated to seek employment
following his termination or to enroll for coverage under any other group health
plan; or
          (ii) if the Executive has not attained age 55, but has completed at
least five years of continuous service with the Company at the date of his
termination, the Company will provide the Executive and, if the Executive is
married, the Executive’s spouse and minor dependents with medical and dental
coverage at a level that in all respects is not less than the medical and dental
coverage available to the Executive under the Company’s group health plan as of
the Effective Date, for the period commencing on the date such coverage
otherwise would cease due to his termination and ending on the earlier of
(a) three years following the date of the Executive’s termination or (b) the
date the Executive first becomes covered after the date of his termination under
another group health plan; provided, however that the Executive is not obligated
to seek employment following his termination or to enroll for coverage under any
other group health plan.

9



--------------------------------------------------------------------------------



 



The medical and dental benefits provided to the Executive and, if applicable, to
the Executive’s spouse and minor dependents pursuant to this Section 4.3.2 shall
be provided by the Company in a manner such that the Executive will not be
taxable on any reimbursements to or on behalf of the Executive and, if
applicable, to or on behalf of the Executive’s spouse. In addition, such medical
and dental benefits shall be provided at no cost to the Executive; provided,
however, that if the Company reasonably determines, based on the advice of its
legal counsel, that the Executive must be taxed on the Company’s actual cost of
providing such medical and dental coverage to the Executive (the “Coverage
Cost”) to avoid the Executive being taxed on the reimbursements relating to such
coverage, the Company and the Executive agree that the Company will deliver
timely to the Executive appropriate tax information returns to cause the
Executive to include the Coverage Cost in the Executive’s income.
          4.4 Termination by the Executive. Any termination of this Agreement by
the Executive during the Term, except such termination as is deemed to be a
constructive termination without Cause by the Company under Section 4.6 of this
Agreement, shall be deemed to be a breach of the terms of this Agreement for the
purposes of Section 3.1.1 hereof and shall entitle the Company to discontinue
payment of all Annual Salary, Incentive Bonus and Benefits not earned and
payable prior to the date of such termination.
          4.5 Termination upon Disability. If during the Term the Executive
becomes physically or mentally disabled, whether totally or partially, as
evidenced by the written statement of a competent physician licensed to practice
medicine in the United States who is mutually acceptable to the Company and the
Executive or his closest relative if he is not then able to make such a choice,
so that the Executive is unable substantially to perform his services hereunder
for (i) a period of four consecutive months, or (ii) for shorter periods
aggregating six months during any twelve (12) month period, the Company may at
any time after the last day of the four consecutive months of disability or the
day on which the shorter periods of disability equal an aggregate of six months,
by written notice to the Executive, terminate the Executive’s employment
hereunder and discontinue payments of the Annual Salary, Incentive Bonus and
Benefits accruing from and after the date of such termination. The Executive
shall be entitled to the full compensation payable to him hereunder for periods
of disability shorter than the periods specified in clauses (i) and (ii) of the
previous sentence. In addition, the Executive’s right to indemnification,
payment or reimbursement pursuant to Section 6 of this Agreement shall not be
affected by such termination and shall continue in full force and effect, both
with respect to proceedings that are threatened, pending or completed at the
date of such termination and with respect to proceedings that are threatened,
pending or completed after that date.
          4.6 Constructive Termination Without Cause. Notwithstanding any other
provision of this Agreement, the Executive’s employment under this Agreement may
be terminated during the Term by the Executive, which shall be deemed to be
constructive termination by the Company without Cause, if one of the following
events shall occur without the consent of the Executive: (i) a failure to elect
or reelect or to appoint or reappoint the Executive to the office of Vice
President – Human Resources of the Company or other material change by the
Company of the Executive’s functions, duties or responsibilities which change
would reduce the ranking or level, dignity, responsibility, importance or scope
of the Executive’s position with the Company from the position and attributes
thereof described in Section 1 above; (ii) the assignment or reassignment by the
Company of the Executive to a location not within

10



--------------------------------------------------------------------------------



 



fifty (50) miles of the Company’s current location; (iii) the liquidation,
dissolution, consolidation or merger of the Company, or transfer of all or
substantially all of its assets, other than a transaction in which a successor
corporation with a net worth substantially the same as or greater than that of
the Company assumes this Agreement and all obligations and undertakings of the
Company hereunder; (iv) a reduction in the Executive’s fixed salary; (v) a
Change of Control as hereinafter defined; (vi) the failure of the Company to
continue to provide the Executive with office space, related facilities and
secretarial assistance that are commensurate with the Executive’s
responsibilities to and position with the Company; (vii) the notification by the
Company of the Company’s intention not to observe or perform one or more of the
obligations of the Company under this Agreement; (viii) the failure by the
Company to indemnify, pay or reimburse the Executive at the time and under the
circumstances required by Section 6 of this Agreement; (ix) the occurrence of
any other material breach of this Agreement by the Company or any of its
subsidiaries; or (x) the delivery of notice by the Company in accordance with
Section 1.1 hereof that it desires to terminate this Agreement. Any such
termination shall be made by written notice to the Company specifying the event
relied upon for such termination and given within sixty (60) days after such
event. Any constructive termination shall be effective sixty (60) days after the
date the Company has been given such written notice setting forth the grounds
for such termination with specificity; provided, however, that the Executive
shall not be entitled to terminate this Agreement in respect of any of the
grounds set forth above if within sixty (60) days after such notice the action
constituting such ground for termination has been cured and is no longer
continuing. A constructive termination by the Company without Cause shall
terminate the Restrictive Period hereunder.
          4.7 Change of Control. For the purposes hereof, a “Change of Control
of the Company” shall be deemed to have occurred if (i) any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Act”)) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Act, directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the Company’s then outstanding securities; (ii) there occurs a proxy contest or
a consent solicitation, or the Company is a party to a merger, consolidation,
sale of assets, plan of liquidation or other reorganization, as a consequence of
which members of the Board in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter; or (iii) during
any period of two consecutive years, other than as a result of an event
described in clause (ii) of this Section 4.7, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who were directors at the beginning of such period) cease for any reason
to constitute at least a majority of the Board.
     5. Insurance. The Company may, from time to time, apply for and take out,
in its own name and at its own expense, naming itself or one or more of its
affiliates as the designated beneficiary (which it may change from time to
time), policies for life, health, accident, disability or other insurance upon
the Executive in any amount or amounts that it may deem necessary or appropriate
to protect its interest. The Executive agrees to aid the Company in procuring
such insurance by submitting to medical examinations and by completing,
executing and delivering such applications and other instruments in writing as
may reasonably be required by an insurance

11



--------------------------------------------------------------------------------



 



company or companies to which any application or applications for insurance may
be made by or for the Company.
     6. Indemnification.
          6.1 Claims. The Company shall, to the maximum extent not prohibited by
law, indemnify the Executive if he is made, or threatened to be made, a party to
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Company to procure a judgment in its favor (collectively, a
“Proceeding”), by reason of the fact that the Executive is or was a director or
officer of the Company, or is or was serving in any capacity at the request of
the Company for any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, against judgments, fines, penalties,
excise taxes, amounts paid in settlement and costs, charges and expenses
(including attorneys’ fees and disbursements) paid or incurred in connection
with any such Proceeding.
          6.2 Expenses. The Company shall, from time to time, reimburse or
advance to the Executive the funds necessary for payment of expenses, including
attorneys’ fees and disbursements, incurred in connection with any Proceeding in
advance of the final disposition of such Proceeding; provided, however, that, if
required by the Texas Business Corporation Act, such expenses incurred by or on
behalf of the Executive may be paid in advance of the final disposition of a
Proceeding only upon receipt by the Company of an undertaking, by or on behalf
of the Executive, to repay any such amount so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right of
appeal that the Executive is not entitled to be indemnified for such expenses.
          6.3 Non-Exclusivity. The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 6
shall not be deemed exclusive of any other rights which the Executive may now or
hereafter have under any law, bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, both as to action in his official capacity
and as to action in another capacity while holding such office.
          6.4 Continuation of Rights. The right to indemnification and
reimbursement or advancement of expenses provided by, or granted pursuant to,
this Section 6 shall continue as to the Executive after he has ceased to be a
director, officer or employee of the Company and shall inure to the benefit of
the heirs, executors and administrators of the Executive’s estate.
          6.5 D&O Insurance. The Company shall purchase and maintain director
and officer liability insurance on such terms and providing such coverage as the
Board determines is appropriate, and the Executive shall be covered by such
insurance on the same basis as the other directors and executive officers of the
Company.
          6.6 Enforcement. The right to indemnification and reimbursement or
advancement of expenses provided by, or granted pursuant to, this Section 6
shall be enforceable by the Executive in any court of competent jurisdiction.
The burden of proving that such indemnification or reimbursement or advancement
of expenses is not appropriate shall be on the Company. Neither the failure of
the Company (including its board of directors, independent

12



--------------------------------------------------------------------------------



 



legal counsel, or its stockholders) to have made a determination prior to the
commencement of such action that such indemnification or reimbursement or
advancement of expenses is proper in the circumstances nor an actual
determination by the Company (including its board of directors, independent
legal counsel, or its stockholders) that the Executive is not entitled to such
indemnification or reimbursement or advancement of expenses shall constitute a
defense to the action or create a presumption that the Executive is not so
entitled. The Executive shall also be indemnified for any expenses incurred in
connection with successfully establishing his right to such indemnification or
reimbursement or advancement of expenses, in whole or in part, in any such
proceeding.
          6.7 Other Services. If the Executive serves (i) another corporation of
which a majority of the shares entitled to vote in the election of its directors
is held by the Company, or (ii) any employee benefit plan of the Company or any
corporation referred to in clause (i), in any capacity, then he shall be deemed
to be doing so at the request of the Company.
          6.8 Applicable Law. The right to indemnification or reimbursement or
advancement of expenses shall be interpreted on the basis of the applicable law
in effect at the time of the occurrence of the event or events giving rise to
the applicable Proceeding.
     7. Other Provisions.
          7.1 Section 409A Compliance. It is the intention of the Company and
the Executive that this Agreement not result in unfavorable tax consequences to
the Executive under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). The Company and the Executive acknowledge that
Section 409A of the Code was enacted pursuant to the American Jobs Creation Act
of 2004, generally effective with respect to amounts deferred after January 1,
2005, and only limited guidance has been issued by the Internal Revenue Service
with respect to the application of Code Section 409A to certain arrangements,
such as this Agreement. The Internal Revenue Service has indicated that it will
provide further guidance regarding interpretation and application of Section
409A of the Code during 2005. The Company and the Executive acknowledge further
that the full effect of Section 409A of the Code on potential payments pursuant
to this Agreement cannot be fully determined at the time that the Company and
the Executive are entering into this Agreement. The Company and the Executive
agree to work together in good faith in an effort to comply with Section 409A of
the Code including, if necessary, amending the Agreement based on further
guidance issued by the Internal Revenue Service from time to time, provided that
the Company shall not be required to assume any increased economic burden.
          7.2 Certain Definitions. As used in this Agreement, the following
terms have the following meanings unless the context otherwise requires:
          (i) “affiliate” with respect to the Company means any other person
controlled by or under common control with the Company but shall not include any
stockholder or director of the Company, as such.

13



--------------------------------------------------------------------------------



 



          (ii) “person” means any individual, corporation, partnership, firm,
limited liability company, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.
          (iii) “subsidiary” means any corporation 50% or more of the voting
securities of which are owned directly or indirectly by the Company.
          7.3 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, on the date of actual receipt thereof, as follows:

     
(i)
  if to the Company, to:
 
   
 
  Grey Wolf, Inc.
 
  10370 Richmond Avenue, Suite 600
 
  Houston, Texas 77042
 
   
(ii)
  if to the Executive, to:
 
   
 
  Robert J. Proffit
 
  c/o Grey Wolf, Inc.
 
  10370 Richmond Avenue, Suite 600
 
  Houston, Texas 77042

Any party may change its address for notice hereunder by notice to the other
party hereto.
          7.4 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
          7.5 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any waiver on the part of any party of any such right, power
or privilege hereunder, nor any single or partial exercise of any right, power
or privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
          7.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof) where the employment of the Executive shall be
deemed, in part, to be performed and enforcement of this Agreement or any action
taken or held with respect to this Agreement shall be taken in the courts of
appropriate jurisdiction in Houston, Texas.

14



--------------------------------------------------------------------------------



 



          7.7 Assignment. This Agreement, and any rights and obligations
hereunder, may not be assigned by the Executive and may be assigned by the
Company (subject to Section 4.6 (iii) hereof) only to a successor by merger or
purchasers of substantially all of the assets of the Company.
          7.8 Counterparts. This Agreement may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
          7.9 Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          7.10 No Presumption Against Interest. This Agreement has been
negotiated, drafted, edited and reviewed by the respective parties, and
therefore, no provision arising directly or indirectly herefrom shall be
construed against any party as being drafted by said party.
          7.11 Validity Contest. The Company shall promptly pay any and all
legal fees and expenses incurred by the Executive from time to time as a direct
result of the Company’s contesting the due execution, authorization, validity or
enforceability of this Agreement. Executive shall have no obligation to mitigate
damages suffered as a result of termination of his employment with the Company.
The provisions of this Section 7.10 shall survive termination of this Agreement.
          7.12 Dispute Resolution. If any dispute arises out of or relates to
this Agreement, or the breach thereof, the Executive and the Company agree to
promptly negotiate in good faith to resolve such dispute. If the dispute cannot
be settled by the parties through negotiation, the Executive and the Company
agree to try in good faith to settle the dispute by mediation under the
Commercial Mediation Rules of the American Arbitration Association before
resorting to arbitration, litigation or any other dispute resolution procedure.
If the parties are unable to settle the dispute by mediation as provided in the
preceding sentence, any claim, controversy or dispute arising out of or relating
to this Agreement, or the breach thereof, shall be settled by binding
arbitration before a panel of three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in Houston, Harris County, Texas, or such other
location to which the parties mutually agree. The decision of the arbitrator(s)
shall be final and binding and judgment upon the award rendered may be entered
in any court having jurisdiction thereof. Notwithstanding the foregoing
provisions of this Section 7.12, the Company may exercise its rights as provided
in Section 3 at any time and without regard to the foregoing provisions of this
Section 7.12.
          7.13 Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company and its respective successors and assigns and
the Executive and his legal representatives.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              EXECUTIVE
 
            /s/ Robert J. Proffit           Robert J. Proffit
 
            COMPANY
 
            GREY WOLF, INC.
 
       
 
  By:  /s/ Thomas P. Richards
 
 
 
 
  Name:   Thomas P. Richards
 
  Title:   Chairman, President and CEO

16